FILED
                             NOT FOR PUBLICATION                             JAN 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-10131

               Plaintiff - Appellee,              D.C. No. 3:06-CR-00542-MHP

   v.
                                                  MEMORANDUM *
 DAVID SIMCHO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Northern District of California
                      Marilyn H. Patel, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        David Simcho appeals from his guilty-plea conviction and two concurrent

27-month sentences for aiding or assisting in the preparation of false tax returns, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
violation of 26 U.S.C. § 7206(2), and tax evasion, in violation of 26 U.S.C. § 7201.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Simcho’s counsel has filed

a brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED. However, we REMAND sua sponte for the

limited purpose of considering whether the judgment is consistent with the district

court’s oral pronouncement regarding special condition of supervised release # 1.

See, e.g., United States v. Hicks, 997 F.2d 594, 597 (9th Cir. 1993).




EF/Research                               2                                    09-10131